      Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 1 of 26 PageID 1



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA,
                             TAMPA DIVISION

JAMES ROCK,                             Case No.: _:__-cv-____
Plaintiff,

v.

MEGAN J. BRENNAN,
POSTMASTER GENERAL,
United States Postal Service
(Southern Area),
Defendant.
__________________________________/

                   PLAINTIFF JAMES ROCK’S COMPLAINT

      Plaintiff, James Rock, by and through his undersigned counsel, files this, his

complaint against Defendant, Megan J. Brennan, Postmaster General, United States

Postal Service, (Southern Area) (hereinafter, “Defendant”), an employer as defined in

the state of Florida, and states as follows in support thereof:

                             NATURE OF THE ACTION

1. This is a proceeding for reinstatement, damages and injunctive relief to redress

the deprivation of rights secured to Plaintiff by Sections 501 and 504 of the

Rehabilitation Act of 1973 29 U.S.C. §§ 701 et seq.

                                       PARTIES

2. James Rock is an individual currently residing in Florida. He is a citizen of the

United States and a resident of the state of Florida. Plaintiff is a person entitled to

protection pursuant to the provisions of the Rehabilitation Act of 1973 29 U.S.C. §§

701 et seq.

                                           1
      Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 2 of 26 PageID 2



3. At all relevant times, Plaintiff James Rock was an employee of Defendant.

4. On information and belief, Defendant is an agency of the Federal Government

with a place of business in Manasota, Florida.

5. At all times relevant to the allegations in this Complaint, Defendant operated from

a facility within the Middle District of Florida.

6. Defendant is engaged in postal or parcel services.

7. At all relevant times, Defendant employed more than 75 people. Defendant was

the employer of Plaintiff James Rock at all times relevant to this action.

                                    JURISDICTION


8. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331, as this

matter involves a federal question based upon the Rehabilitation Act of 1973 29

U.S.C. §§ 701 et seq. This Honorable Court has jurisdiction over this matter as this

case arises under the equal protection clause of the Fourteenth Amendment to the

United States Constitution and poses a question of federal law.

9. The Tampa District Court is the proper venue for this action pursuant to 28 U.S.C.

§1391 (b)(1) and (b)(2) because this is the District and Division in which a substantial

part of the events or omissions giving rise to the claims occurred.

                                        VENUE

10.   The unlawful employment practices alleged below were within the state of

Florida, Sarasota/Manatee Counties. Accordingly, venue lies in the United States




                                           2
      Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 3 of 26 PageID 3



District Court for the Middle District of Florida, Tampa Division under 29 U.S.C. §

1391(b) and 28U.S.C. § 1391(a).

              EXHAUSTION OF ADMINISTRATIVE REMEDIES

11. Plaintiff James Rock timely filed this action, as was his right, after receiving a

written appeal decision from the U.S. Equal Employment Opportunity Commission,

Office of Federal Operations. A copy of said decision is attached hereto and marked

Exhibit “A.” Said Exhibit “A” is incorporated herein as though set forth in full.

Plaintiff regrets said E.E.O.C. has failed to effect voluntary compliance with the

requirements of the Rehabilitation Act of 1973 29 U.S.C. §§ 701 et seq. on the part of

said Defendant.

                            STATEMENT OF FACTS

                                  Background facts

12.   James Rock worked as a mail handler for the U.S.P.S.

13.   He was diagnosed with Type I Diabetes in 1999.

14.   January 9, 2014, he obtained intermittent FMLA leave, allowing for absence

one or two times a month for 3-4 hours per episode.

15.   James Rock had a letter of warning from July 26, 2011 rescinded and removed

from his record.

16.   Likewise, 14- or 7-day suspensions from December 15, 2011, August 21, 2012,

and December 6, 2013 were rescinded and removed from his record.

17.   On or about February 4, 2014, a 14-day suspension was rescinded and removed

from his record. He was accused of having damaged a men’s room with human waste



                                          3
      Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 4 of 26 PageID 4



and destroying a paper seat dispenser. Time records would later show he was not at

work on the day in question (January 14, 2014).

18.   He was transferred to the U.S.P.S.’s production and distribution center at

Manasota, Florida, after a successful grievance signed February 2015.

19.   The sole accommodation provided was not to be assigned to work between

midnight and 5 a.m.

20.   His mother works there as a maintenance supervisor, and his brother also

worked there. He hoped to have a better experience at the new facility.

21.   Rock’s former supervisor, Marie Schofield, noted in a deposition she was

frustrated when Rock asked for a union steward when she approached him prior to

October 29, 2015.

22.   Schofield even quoted Rock as saying to her, “I want to see a steward” and “you

are harassing me.”

23.   On November 13, 2015, he was removed from the workplace for

insubordination.

24.   Rock had previously complained to management that Everett Attebury

sexually harassed him. No discipline issued to Rock after the security video showed

it was Mr. Attebury who was the aggressor.

25.   Ms. Schofield would later admit in deposition her errors and shortcomings.

AB Adams, Anjanette Allender and Paul Clayton criticized her for failing to provide

narrative and forms and for providing incorrect information and not changing her

request for discipline.



                                         4
      Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 5 of 26 PageID 5



26.    On November 15, 2015, the Agency issued a 14-day suspension for improper

conduct. It was never served as Rock filed a grievance at the same time.

27.    Rock’s 14-day suspension notice letter dated November 12, 2015, lists his union

steward requests as a basis for discipline.

28.    Ms. Schofield admitted in her deposition Rock’s meeting with his union

stewards did not have an impact on production.

29.    This letter was issued by Ms. Schofield without any sworn corroborating

witness statements.     She admitted she typically would not issue this discipline

without them.

30.    Rock never served this suspension.

31.    On January 6, 2016, Rock filed a grievance where he stated the 14-day letter

was “direct retaliation for (his) disability.”

32.    Rock claimed in his grievance the discipline was, “direct retaliation for (his)

disability.” He requested the Agency “rescind & expunge 14-day suspension, cease

and desist all harassment, discrimination & retaliation.”

                                          Facts

33.    Rock and co-worker Nathan Elliot had two altercations on in 2015, one on

March 5, 2016.

34.    On March 3, 2016, Rock emailed Ira Edelstein and told him he was being

harassed by Ms. Schofield for his requests for reasonable accommodation and

specifically stated, “I feel threatened by Supv. Schofield.”




                                              5
      Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 6 of 26 PageID 6



35.   On March 5, 2016, Schofield ordered Nathan Elliot to take over Rock’s station

and to remain there even after he returned from break.

36.   Mr. Elliot and Rock had not worked on the same shift since February 2015

when Ms. Schofield scheduled them together on March 5, 2016.

37.   In his deposition, Mr. Elliot expressed concern to Ms. Schofield that there

would be a confrontation.       Elliot reported not feeling threatened by Rock and

remained at Rock’s station until the job was done.

38.   Prior to March 5, 2016, co-worker Nathan Elliot called Rock a “fag” and

threatened to “kick his ass.”

39.   On March 5, 2016, Rock reported the incident to management, a threat

assessment was conducted, and both men were equally named as the victim. There

was no determination as to either employee being the aggressor.

40.   After the March 5, 2016 incident, Rock was interviewed four times. He claimed

from the outset he was not the aggressor.

41.   Rock was concerned enough to call the police on March 5, 2106.

42.   Mr. Elliot was given an investigative interview and was issued a letter of

warning as a result of the March 5, 2016 incident.

43.   Rock told Ms. Scofield during investigative interviews he felt she orchestrated

the March 5, 2016 incident to establish a basis for discipline against him.

44.   The March 5, 2016 incident was provoked by Ms. Schofield. Mr. Elliot testified

in his deposition the altercation would not have occurred if Ms. Scofield had not

ordered him to Rock’s work-station, over Elliot’s strong objection.



                                            6
      Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 7 of 26 PageID 7



45.    Ms. Schofield admitted in her deposition she failed to disclose her role in the

March 5, 2016 incident.

Ms. Schofield failed to disclose her role in this, even during a later arbitration over

the issue.

46.    On or about March 23, 2016, Ms. Schofield stated, “I’m going for another 14-

day suspension, to show I’ve given him enough chances.”

47.    Rock reported the incident to management that day, not Elliot. Ms. Schofield

later attempted to use Rock’s calling the police to support requesting discipline

against Rock for that incident.

48.    On or about April 26, 2016, Mr. Elliot was supposedly given a polygraph test

by investigator K. Boyle. He was not asked any questions about any threats by Rock

to Mr. Elliot.

49.    On May 2, 2016, field attorney for N.L.R.B. region 12, John King, wrote to Rock

and stated there was a request for a 14-day suspension for an alleged verbal

altercation between Rock and Nathan Elliot, “however, there was nothing to

substantiate the allegation, and no discipline was issued.”

50.    Throughout discovery at the administrative level, it was made clear Rock’s

protected activity was the main reason and motivation for the Agency’s desire to

remove him.

51.    Rock contends he was required to work end of tour overtime on October 13,

2015, January 12-14, 2016, February 27, 2016 and March 1, 2016.




                                          7
      Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 8 of 26 PageID 8



52.   On or about April 26, 2016, Mr. Elliott underwent a polygraph exam about the

March 5, 2016 the incident with Rock.

53.   Rock cites disparate treatment regarding RMO Schofield issuing a co-worker,

Mary Wagner, a letter of warning for using profanity on May 21, 2016, whereas Rock

was removed from the workplace.

54.   On August 16, 2016, the Agency issued a notice of removal of Rock.

55.   The Agency demonstrated retaliatory animus.           His termination was

pretextual.    The Agency relied on rescinded discipline, which cannot justify

termination.

56.   The Agency had insufficient evidence to remove Rock prior to June 16, 2016.

57.   Supervisor Paul Clayton and Rock completed an interview on July 14, 2016.

58.   There is nothing in any of the Agency’s regulations that noncooperation is a

basis for removal.

59.   Mr. Clayton never interviewed Mr. Elliot.

60.   Clayton treated Mr. Elliot’s statement as if it was one given by Mr. Elliot to

complain to management about Rock. This was incorrect.

61.   The Postal Inspector’s memorandum on the incident states it was relating to

the conduct of Nathan Elliot. Clayton incorrectly believed in his deposition it was

Elliot and not Rock, who first complained to management about the March 5, 2016

incident.

                                     CLAIMS

                           COUNT I: RETALIATION



                                         8
      Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 9 of 26 PageID 9



62.   Plaintiff James Rock realleges and incorporates in this Count I paragraphs


1 through 61.


63.   Rock engaged in protected activity or opposition. He filed grievances after


being sexually harassed.


64.   Rock suffered adverse employment actions including investigation suspensions


and termination.


65.   A causal connection exists between Rock’s protected activity and the adverse


action.


66.   Plaintiff suffered damages as a result of Defendant’s retaliatory conduct.


67.   Rock may establish a prima facie case of retaliation by showing that: (1) he

engaged in a protected activity; (2) the Agency was aware of the protected activity;

(3) subsequently, he was subjected to adverse treatment by the Agency; and (4)

a nexus exists between the protected activity and the adverse treatment. Whitmire

v. Department of the Air Force, E.E.O.C. Appeal No. 01A00340, 2000 EEOPUB

LEXIS 6185 (September 25, 2000); Corbett v. Napolitano, 897 F. Supp. 2d 96,

111 (E.D.N.Y. 2012) (to establish a prima facie retaliation claim under Title VII,

an employee must show (1) he was engaged in an activity protected under Title VII;

(2) the employer was aware of Plaintiff’s participation in the protected activity; (3)

the employer took adverse action against Plaintiff; and (4) a causal connection



                                           9
       Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 10 of 26 PageID 10



existed between the Plaintiff’s protected activity and the adverse action taken by the

employer).

 68.     Here the first prong is satisfied as Rock filed grievances and made charges

 directly against Clayton and Schofield prior to being removed on August 12, 2016.

 Smith v. Henderson, CIVIL ACTION No. 00-4310, 2001 U.S. Dist. LEXIS 13465,

 at *l (E.D. Pa. August 30, 2001); E.E.O.C. Compliance Manual, Section 8

 (Retaliation) (An individual is protected from retaliation for having made a

 charge, testified, assisted, or participated in any manner in an investigation,

 proceeding, or hearing under Title VII, the A.D.E.A., the E.P.A., the A.D.A., the

 Rehabilitation Act, or GINA).

69.     Regarding the second prong, both Schofield and Clayton admitted to receiving

their respective Grievances before the adverse employment action at issue in this

matter. The third prong is also sufficed, by Rock being removed on August 12,

2016.

 70.      The fourth prong, causal connection or nexus, may be proved directly by

 evidence that on its face shows or admits retaliatory motive, it is more typically

 demonstrated by what one appellate Court has described as a “convincing mosaic”

 of circumstantial evidence that would support the inference of retaliatory animus.

 Cloe v. City of Indianapolis, 712 F.3d 1171 (7th Cir. 2013); Jha v. VA, 2016 MSPB

 LEXIS 3817, *41-42 (M.S.P.B. June 30, 2016). The pieces of that “mosaic” may

 include, for example, suspicious timing, verbal or written statements, comparative

 evidence that a similarly-situated employee was treated differently, t h e falsity


                                          10
      Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 11 of 26 PageID 11



of the employer’s proffered reason for the adverse action, or any other “bits and

pieces” from which an inference of retaliatory intent might be drawn. Ibid. See

also Tellez v. Dep’t of the Army, E.E.O.C. Request No. 05A41133, 2005 EEOPUB

LEXIS 1233 (Mar. 18, 2005); Iliana S. v. Yang, 2016 EEOPUB LEXIS 1941, *36, 117

FEOR (L.R.P.) 44, E.E.O.C. (I.H.S.) 120123242 (E.E.O.C. July 11, 2016).

71.      It is evident from the undisputed written and oral statements made by

t h e A g e n c y that Rock’s protected activity has a causal connection with his

removal, including, but not limited to, the below:

        a. Schofield’s November 12, 2015 Suspension Letter, which was required

           as part of the progressive discipline to remove him, quoted Rock as saying,

           “I want to see a steward” and “You are harassing me” as a basis for her

           discipline.

        b. Schofield stated she knew Rock never served his November 12, 2015

           Suspension because “he filed a Grievance.”

        c. Schofield admitted to causing the March 5, 2016 incident (which was later

           used as the primary basis for Rock’s removal) and failed to disclose her

           involvement before her deposition.

        d. Schofield stated Rock’s “EEO Redress for another 14-day suspension,

          “was a basis for seeking discipline against Rock for the March 5, 2016

          incident.

        e. Clayton stated he in part issued the Emergency Placement on June 8,

           2016, after Rock stated he would file labor charge.


                                          11
      Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 12 of 26 PageID 12



72.     In addition to the above direct evidence. The below facts create a convincing

“mosaic”: suspicious t iming; verbal or written statements; disparate t reatment;

Elliot had a single investigative i nterview with Schofield and was issued a Letter

of Warning. Rock was removed.

73. Employer’s reasons for the adverse a ctions were false.

74.    Ms. Schofield failed to disclose she was directly responsible for causing

the March 5, 2016 altercation.

75.    Clayton admitted he did not have any evidence that Rock’s conduct on

June 7, 2016 met the criteria of warranting an Emergency Placement, without

pay, for an indefinite time.

76.    Rock’s conduct on July 14, 2016 w a s n o t uncooperative.

77.    Clayton admitted noncooperation was not grounds for removal, despite

charging Rock with it in his removal letter.

78.    Inference of Retaliatory Intent: (1) Clayton stated in his Removal that

Rock threatened Elliot. Elliot stated he did not feel threatened by Rock on March

5, 2016.   (2) Elliot warned Schofield that he and Rock would get into an

altercation, but she ordered Elliot to remain at Rock’s station even after Rock

returned. (3) Long before Rock’s Removal, the N.L.R.B. determined there was

insufficient evidence to discipline either Rock or Elliot for the March 5, 2016

altercation.




                                          12
      Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 13 of 26 PageID 13



79.    As of March 28, 2016, there was insufficient evidence for AB Adams to

determine “what [Schofield] was trying to accomplish” in seeking discipline for

the March 5, 2016 incident.

80.    Both Clayton’s Investigative Interviews on June 7 and July 14, 2016

were unnecessary.

81.    Furthermore, the fact that Rock alleged explicitly in his Grievance

against Clayton that Clayton “was angry” and threatened to fire Rock on June 7,

2016 and that Schofield’s discipline was “direct retaliation for [his] disability” in

his grievance against her, both of which were received before his removal, makes

the retaliatory motives of these disciplinarians all the more apparent. Russell

v. Dep’t of the Treasury, 2017 MSPB LEXIS 2863, *8-9 (M.S.P.B. June 28, 2017)

(retaliation is more apparent when grievances cast agency officials in a

particularly negative light, or that they were adversely affected by the filing of

the grievances); Adams v. G.S.A., 2017 MSPB LEXIS 770, *58 (M.S.P.B.

February 16, 2017).

82.    Rock meets the first three elements necessary to set forth his prima facie

claim of retaliation.

83.    With regard to nexus/causation, Rock can demonstrate undisputed written

and verbal statements made by the Agency responsible for discipline that constitute

both direct and circumstantial evidence of a retaliatory motive.




                                          13
     Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 14 of 26 PageID 14



84. Retaliation w a s the motive behind the ultimate discipline issued by

Clayton. The event used as the primary basis for this final discipline was itself

caused by Ms. Schofield.

                         Evidence of pretextual retaliation


85. Rock’s termination shows a pretext for retaliation.

86. It is “well-established that the internal inconsistencies, implausibility, or

contradictions in an employer’s explanation of the challenged employment decision

may be evidence of pretext for discrimination or retaliation.” Conroy v. Vilsack,

707 F.3d 1163 (10th Cir. 2013); Complainant v. Archuleta, 2013 EEOPUB LEXIS

3388, *42, 114 FEOR (L.R.P.) 128, E.E.O.C. (I.H.S.) 0120120901 (E.E.O.C.

December 2, 2013); Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994) (Plaintiff

must    demonstrate     such     weaknesses,     implausibilities,   inconsistencies,

incoherencies, or contradictions in the proffered legitimate reasons for their action

as to rationally find them “unworthy of credence,” and hence infer that the

employer did not act for the asserted nondiscriminatory reasons). See also Smith

v. Henderson, CIVIL ACTION No. 00-4310, 2001 U.S. Dist. LEXIS 13465, at *1

(E.D. Pa. August 30, 2001).

87. Deviation from standard procedures without explanation or justification is

subject to heightened scrutiny and may be sufficient to demonstrate pretext.

Monroe v. Navy, E.E.O.C. Request No. 05950248, 1996 EEOPUB LEXIS 1278

(August 8, 1996).


                                          14
      Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 15 of 26 PageID 15



88. As repeatedly set forth above, Ms. Schofield herself wrongfully forced Elliot

into the March 5, 2016 altercation with Rock, then failed to disclose this critical

fact over the course of several E.E.O.C. inquiries.

89. The Agency knew Ms. Schofield did not have enough evidence even to

determine “what [she] was trying to accomplish” by March 28, 2016, which is

supported by the N.L.R.B. determining on May 2, 2016 that there was

insufficient evidence to discipline either Rock or Elliot for the March 5, 2016

incident.

90. Mr. Clayton testified he gleaned false information from Ms. Schofield

directly.

91. It is unexplained why he chose only to further investigate Rock, despite all

evidence reflecting the Postal Inspectors were focused solely on Mr. Elliot’s

conduct.

9 2 . This comports with the facts, which clearly show Elliot was not polygraphed

about any threats from Rock to him, only threats from him to Rock.

93.   In terms of deviation from procedure, Schofield and Clayton’s testimony also

gave conflicting explanations as to the issue of execution of disciplinary letters by a

concurring official.

                             COUNT II: RETALIATION


94.    Plaintiff James Rock realleges and incorporates in this Count II paragraphs


1 through 61.

                                           15
       Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 16 of 26 PageID 16




95.     This is a cause of action for retaliation under the Rehabilitation Act of 1973


29 U.S.C. §§ 701 et seq.


96.     Plaintiff James Rock engaged in the statutorily protected activities of filing

grievances for disability discrimination and receiving one reasonable accommodation.

He suffered adverse employment actions of suspensions, investigations and

termination. The causal link between these events is demonstrated, at least in part,

by the proximity in time to these events. But for the discrimination and retaliation

by the Defendant's agents toward Plaintiff James Rock, he would be employed by

U.S.P.S.

97.     Plaintiff James Rock’s employment was terminated by Defendant on or about


August 16, 2016.


98.     Defendant refused to retain Plaintiff James Rock.


99.     Defendant’s refusal to retain Plaintiff James Rock was in retaliation against

Plaintiff James Rock.

100.      Rock may establish a prima facie case of retaliation by showing that: (1)

he engaged in a protected activity; (2) the Agency was aware of the protected

activity; (3) subsequently, he was subjected to adverse treatment by the Agency;

and (4) a nexus exists between the protected activity and the adverse treatment.

Whitmire v. Department of the Air Force, E.E.O.C. Appeal No. 01A00340, 2000

EEOPUB LEXIS 6185 (September 25, 2000); Corbett v. Napolitano, 897 F. Supp.


                                           16
       Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 17 of 26 PageID 17



2d 96, 111 (E.D.N.Y. 2012) (to establish a prima facie retaliation claim under

Title VII, an employee must show (1) he was engaged in an activity protected under

Title VII; (2) the employer was aware of Plaintiff’s participation in the protected

activity; (3) the employer took adverse action against Plaintiff; and (4) a causal

connection existed between the Plaintiff’s protected activity and the adverse action

taken by the employer).

101.      Here the first prong is satisfied as Rock filed grievances and made charges

directly against Clayton and Schofield prior to being removed on August 12, 2016.

Smith v. Henderson, CIVIL ACTION No. 00-4310, 2001 U.S. Dist. LEXIS 13465,

at *l (E.D. Pa. August 30, 2001); E.E.O.C. Compliance Manual, Section 8

(Retaliation) (An individual is protected from retaliation for having made a

charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under Title VII, the A.D.E.A., the E.P.A., the A.D.A., the

Rehabilitation Act, or GINA).

102.    Regarding the second prong, both Schofield and Clayton admitted to receiving

their respective Grievances before the adverse employment action at issue in this

matter. The third prong is also sufficed, by Rock being removed on August 12,

2016.

103.      The fourth prong, causal connection or nexus, may be proved directly by

evidence that on its face shows or admits retaliatory motive, it is more typically

demonstrated by what one appellate Court has described as a “convincing mosaic”

of circumstantial evidence that would support the inference of retaliatory animus.


                                          17
    Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 18 of 26 PageID 18



Cloe v. City of Indianapolis, 712 F.3d 1171 (7th Cir. 2013); Jha v. VA, 2016 MSPB

LEXIS 3817, *41-42 (M.S.P.B. June 30, 2016). The pieces of that “mosaic” may

include, for example, suspicious timing, verbal or written statements, comparative

evidence that a similarly-situated employee was treated differently, t h e falsity

of the employer’s proffered reason for the adverse action, or any other “bits and

pieces” from which an inference of retaliatory intent might be drawn. Ibid. See

also Tellez v. Dep’t of the Army, E.E.O.C. Request No. 05A41133, 2005 EEOPUB

LEXIS 1233 (Mar. 18, 2005); Iliana S. v. Yang, 2016 EEOPUB LEXIS 1941, *36, 117

FEOR (L.R.P.) 44, E.E.O.C. (I.H.S.) 120123242 (E.E.O.C. July 11, 2016).

104.     It is evident from the undisputed written and oral statements made by

t h e A g e n c y that Rock’s protected activity has a causal connection with his

removal, including, but not limited to, the below:

       a. Schofield’s November 12, 2015 Suspension Letter, which was required

          as part of the progressive discipline to remove him, quoted Rock as saying,

          “I want to see a steward” and “You are harassing me” as a basis for her

          discipline.

       b. Schofield stated she knew Rock never served his November 12, 2015

          Suspension because “he filed a Grievance.”

       c. Schofield admitted to causing the March 5, 2016 incident (which was later

          used as the primary basis for Rock’s removal) and failed to disclose her

          involvement before her deposition.

       d. Schofield stated Rock’s “EEO Redress for another 14-day suspension,



                                         18
       Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 19 of 26 PageID 19



           “was a basis for seeking discipline against Rock for the March 5, 2016

           incident.

         e. Clayton stated he in part issued the Emergency Placement on June 8,

           2016, after Rock stated he would file labor charge.

105.     In addition to the above direct evidence. The below facts create a convincing

“mosaic”: suspicious t iming; verbal or written statements; disparate t reatment;

Elliot had a single investigative i nterview with Schofield and was issued a Letter

of Warning. Rock was removed.

106. Employer’s reasons for the adverse a ctions were false.

107. Ms. Schofield failed to disclose she was directly responsible for causing

the March 5, 2016 altercation.

108. Clayton admitted he did not have any evidence that Rock’s conduct on

June 7, 2016 met the criteria of warranting an Emergency Placement, without

pay, for an indefinite time.

109.    Rock’s conduct on July 14, 2016 w a s n o t uncooperative.

110. Clayton admitted noncooperation was not grounds for removal, despite

charging Rock with it in his removal letter.

1 1 1 . Inference of Retaliatory Intent: (1) Clayton stated in his Removal that

Rock threatened Elliot. Elliot stated he did not feel threatened by Rock on March

5, 2016.    (2) Elliot warned Schofield that he and Rock would get into an

altercation, but she ordered Elliot to remain at Rock’s station even after Rock

returned. (3) Far prior to Rock’s Removal, the N.L.R.B. determined there was

                                          19
       Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 20 of 26 PageID 20



insufficient evidence to discipline either Rock or Elliot for the March 5, 2016

altercation.

112. As of March 28, 2016, there was insufficient evidence for AB Adams to

determine “what [Schofield] was trying to accomplish” in seeking discipline for

the March 5, 2016 incident.

113. Both Clayton’s Investigative Interviews on June 7 and July 14, 2016

were unnecessary.

114.    Furthermore, the fact that Rock alleged explicitly in his Grievance

against Clayton that Clayton “was angry” and threatened to fire Rock on June 7,

2016 and that Schofield’s discipline was “direct retaliation for [his] disability” in

his grievance against her, both of which were received before his removal, makes

the retaliatory motives of these disciplinarians all the more apparent. Russell

v. Dep’t of the Treasury, 2017 MSPB LEXIS 2863, *8-9 (M.S.P.B. June 28, 2017)

(retaliation is more apparent when grievances cast agency officials in a

particularly negative light, or that they were adversely affected by the filing of

the grievances); Adams v. G.S.A., 2017 MSPB LEXIS 770, *58 (M.S.P.B.

February 16, 2017).

115. Rock meets the first three elements necessary to set forth his prima facie

claim of retaliation.

116.    With regard to nexus/causation, Rock can demonstrate undisputed written

and verbal statements made by the Agency responsible for discipline that constitute

both direct and circumstantial evidence of a retaliatory motive.

                                          20
     Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 21 of 26 PageID 21



117. Retaliation w a s the motive behind the ultimate discipline issued by

Clayton. The event used as the primary basis for this final discipline was itself

caused by Ms. Schofield.

                         Evidence of pretextual retaliation


118. Rock’s termination shows a pretext for retaliation.

119. It is “well-established that the internal inconsistencies, implausibility, or

contradictions in an employer’s explanation of the challenged employment decision

may be evidence of pretext for discrimination or retaliation.” Conroy v. Vilsack,

707 F.3d 1163 (10th Cir. 2013); Complainant v. Archuleta, 2013 EEOPUB LEXIS

3388, *42, 114 FEOR (L.R.P.) 128, E.E.O.C. (I.H.S.) 0120120901 (E.E.O.C.

December 2, 2013); Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994) (Plaintiff

must    demonstrate     such     weaknesses,     implausibilities,   inconsistencies,

incoherencies, or contradictions in the proffered legitimate reasons for their action

as to rationally find them “unworthy of credence,” and hence infer that the

employer did not act for the asserted nondiscriminatory reasons). See also Smith

v. Henderson, CIVIL ACTION No. 00-4310, 2001 U.S. Dist. LEXIS 13465, at *1

(E.D. Pa. August 30, 2001).

120. Deviation from standard procedures without explanation or justification

is subject to heightened scrutiny and may be sufficient to demonstrate pretext.

Monroe v. Navy, E.E.O.C. Request No. 05950248, 1996 EEOPUB LEXIS 1278

(August 8, 1996).


                                          21
       Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 22 of 26 PageID 22



121. As repeatedly set forth above, Ms. Schofield herself wrongfully forced Elliot

into the March 5, 2016 altercation with Rock, then failed to disclose this critical

fact over the course of several E.E.O.C. inquiries.

122. The Agency knew Ms. Schofield did not have enough evidence even to

determine “what [she] was trying to accomplish” by March 28, 2016, which is

supported by the N.L.R.B. determining on May 2, 2016 that there was

insufficient evidence to discipline either Rock or Elliot for the March 5, 2016

incident.

123. Mr. Clayton testified he gleaned false information from Ms. Schofield

directly.

124. It is unexplained why he chose only to further investigate Rock, despite all

evidence reflecting the Postal Inspectors were focused solely on Mr. Elliot’s

conduct.

1 2 5 . This comports with the facts, which clearly show Elliot was not polygraphed

about any threats from Rock to him, only threats from him to Rock.

1 2 6 . In terms of deviation from procedure, Schofield and Clayton’s testimony also

gave conflicting explanations as to the issue of execution of disciplinary letters by a

concurring official.


                        COUNT III: SEX DISCRIMINATION

127.    Plaintiff reavers and incorporates by reference all of the allegations set forth

in paragraphs 1 through 65 herein.


                                           22
       Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 23 of 26 PageID 23



128.    Plaintiff was employed by Defendant. Marie Schofield and Mr. Clayton were

in a supervisory position. Schofield could discipline Plaintiff. Co-workers Nathan

Elliot and Everett Attebury subjected Plaintiff to unwelcome sexual harassment.

Examples include Elliot calling Rock a fag and threatening to kick his ass. Plaintiff’s

sex was a determining factor in Defendant’s decision to terminate him. This conduct

also fits the pattern of policy or custom within the Agency, as described in paragraphs

38-42 concerning Schofield instigating the incident between Elliot and Rock. See

Bailey v. Runyon, 167 F.3d 466 (8th Cir. 1999)(postal worker's reports of sexual

harassment by a co-worker and tepid response by Post office supports jury verdict).

129.    This unwelcome sexual conduct was sufficiently severe or pervasive as to alter

the terms and conditions of employment and created an intimidating, hostile and

offensive work environment.      Defendant knowingly and willfully discriminated

against Plaintiff on the basis of his sex in violation of the Civil Rights Act of 1964.

Plaintiff was damaged as a result. Additionally, he avers that Defendant’s unlawful

and discriminatory constructive termination of his employment on account of his

gender violates the provisions of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§ 2003 et seq., justifying an award, inter alia, of back pay, front pay, benefits and

compensatory damages against Defendant.

                   COUNT IV: DISABILITY DISCRIMINATION

130.    Plaintiff James Rock reavers and incorporates by reference all of the

allegations set forth in paragraphs 1 through 61 herein.




                                          23
       Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 24 of 26 PageID 24



131.    Plaintiff James Rock suffers from type 1 Diabetes disability. This constitutes

a physical impairment that substantially limits one or more major life activities. He

both has a record of such impairment and, upon information and belief, was regarded

by his employer as being so impaired.

132.    Plaintiff James Rock’s disability was both a determining factor and the but-for

cause of Defendant’s decision to fire him.

133.    Defendant knowingly and willfully discriminated against Plaintiff James Rock

on the basis of his disabilities in violation of the Rehabilitation Act of 1973. In

addition, he avers that Defendant’s unlawful and discriminatory termination of his

employment on account of his disability violates the provisions of the Rehabilitation

Act of 1973 29 U.S.C. §§701 et seq., justifying an award, inter alia, of back pay, front

pay, benefits and compensatory and liquidated damages against Defendant.

                                      DAMAGES

134.     As a direct and proximate consequence of Defendant’s unlawful and

discriminatory employment policies and practices, Plaintiff James Rock has suffered

a loss of income, including, but not limited to, past and future wages, benefits,

expenses, payment for insurance and various other expenses, pain and suffering,

compensatory damages and punitive damages, all to be specified at trial.

                               INJUNCTIVE RELIEF

135. Plaintiff James Rock restates, realleges, reavers and hereby incorporates by

reference all allegations of paragraphs 1 through 110, inclusive, herein. In addition,

Plaintiff James Rock alleges that Defendant’s discriminatory actions herein must be


                                           24
     Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 25 of 26 PageID 25



enjoined by this Court to force to Defendant to comply with the law. It is suggested

that the injunction be specific in enjoining Defendant and its employees, agents and

representatives.

                              PRAYER FOR RELIEF

      WHEREFORE Plaintiff James Rock respectfully prays for judgment against

Defendant as follows:

A. For a money judgment representing compensatory damages, including, lost wages,

past and future wages, all other sums of money, including all benefits and any other

employment benefits together with interest on said amounts, in addition to tort

damages;

B. For a money judgment representing punitive damages for Defendant’s willful

violations of law; liquidated (compensatory) damages pursuant to 29 U.S.C. §626(b);

C. For a money judgment representing prejudgment interest, if applicable;

D. Reinstatement and restoration of benefits upon conditions that Plaintiff James

Rock and supervisors be enjoined to comply with the law.

E. That this Court retain jurisdiction over this action until Defendant has fully

complied with the orders of this Court, and that this Court require Defendant to file

all reports necessary and to supervise compliance with the law that all matters

related hereto be done in conformance with the applicable provisions;

F. For lost monies and damages pertaining to out-of-pocket expenses, especially

related to, but not limited to, medical expenses, and loss of retirement benefits;




                                          25
     Case 8:20-cv-01176 Document 1 Filed 05/21/20 Page 26 of 26 PageID 26



G. For suit costs, including an award for reasonable attorney’s fees, expert fees, and

for such other and further relief as may be just and proper.

                                  JURY DEMAND

Plaintiff James Rock herein demands a trial by jury of all issues in this action

pursuant to Rule 38(b) of the Federal Rules of Civil Procedure.

      Dated this 21st day of May 2020.




                                                           _______________________
                                                            Kevin F. Sanderson, Esq.
                                                            Florida Bar No. 0598488
                                                      Kevin F. Sanderson, Chartered
                                                                 7717 Holiday Drive
                                                             Sarasota, Florida 34321
                                                                 Tel: (941) 444-1548
                                                                 Fax: (941) 924-0086
                                                             kevin@srqattorney.com
                                                          Trial Attorney for Plaintiff




                                          26
